--------------------------------------------------------------------------------

Exhibit 10-O-1
 
Otter Tail Corporation
Executive Employment Agreement
Amended Effective January 1, 2013
Kevin Moug


The Executive Employment Agreement (the “Agreement”) entered into effective the
1st day of January, 2013, by and between Otter Tail Corporation, a Minnesota
corporation (the “Corporation”) and Kevin Moug (“You”), which does amend and
supersede that certain Employment Agreement dated July 29, 2009.  The
Corporation agrees to employ You and You agree to be employed under the terms of
this Agreement as follows:


1.             Employment.  The Corporation agrees to continue to employ You and
You agree to continue to be employed as Senior Vice President and Chief
Financial Officer consistent with the terms and conditions set forth in this
Agreement.


2.             Duties.  You shall have such duties as are assigned or delegated
to You by the Corporation’s Board of Directors or its designee.  Except as
provided for in Section 7 of this Agreement or subsequently agreed upon by You
and the Corporation, You agree to devote Your entire business time, attention,
skill, and energy exclusively to the business of the Corporation, to use Your
best efforts to promote the success of the Corporation’s business, and to
cooperate fully with the Board of Directors in the advancement of the best
interests of the Corporation.


3.             Compensation and Benefits.


 
a.
Base Pay.  You shall be paid an annual salary (“Base Pay”) of Three Hundred
Ninety-Four Thousand and No/100 Dollars ($394,000) which shall be payable in
equal periodic installments according to the Corporation’s customary payroll
practices, but no less frequently than monthly, and subject to such withholdings
and deductions as required by law.  Your Base Pay shall be reviewed annually by
the Board of Directors, and any change in Base Pay approved by the Board shall
become effective January 1 of the year for which it is approved.



 
b.
Incentive Compensation. You shall participate in an annual incentive and a long
term incentive plan as approved by the Corporation’s Board of Directors, and
based on the rules of the plan.  Your annual incentive payment shall be paid to
You no later than March 15, following approval of the Corporation’s financial
results after the close of each calendar year.  Any long term incentive plan
payment due You shall be made in accordance with the plan as adopted by the
Board but not any later that may be required under section 409A of the Internal
Revenue Code (“409A”).

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
Benefits.  In addition to the compensation described above and subject to rules
of eligibility, You shall participate in the benefit plans (such as
the  post-retirement medical plan, medical and disability plans, executive
survivor and supplemental retirement plan, pension plan, 401k plan,
non-qualified incentive and deferral plan (all such plans are referred to
collectively as the “Other Plans”)) available to full time executive level
employees of the Corporation as they now exist and may from time to time be
modified or established by the Corporation.  The plan documents shall govern
Your participation in any benefit plan.



4.             Expenses.  The Corporation shall reimburse You for Your business
expenses.  Without limiting the foregoing, the Corporation shall pay Your dues
in such professional societies and organizations as are appropriate for Your
position, and shall pay on Your behalf (or reimburse You for) reasonable
expenses incurred by You on behalf of the Corporation in the performance of the
Your duties pursuant to this Agreement, including reasonable expenses incurred
by You in attending conventions, seminars, and other business meetings, in
appropriate business entertainment activities, and for promotional
expenses.  You shall file such expense reports as are required by the
Corporation’s policies and federal income tax laws and regulations.


5.             Confidentiality of Information.


 
a.
You acknowledge that the Corporation possesses and will continue to develop and
acquire valuable Confidential Information (as defined below), including
information that You may develop or discover as a result of your employment with
the Corporation.  The value of that Confidential Information depends on it
remaining confidential.  The Corporation depends on You to maintain the
confidentiality, and You accept that position of trust.



 
b.
As used in this Agreement, “Confidential Information” means any information
(including any formula, pattern, compilation, program, device, method, technique
or process) that derives independent economic value, actual or potential, from
not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use and includes information of the
Corporation, its customers, suppliers, joint ventures, licensors, distributors
and other persons and entities with whom the Corporation does business.



 
c.
You shall not disclose or use at any time, either during or after your
employment with the Corporation, any Confidential Information except for the
exclusive benefit of the Corporation as required by your duties or as the
Corporation expressly may consent to in writing.  You shall cooperate with the
Corporation to implement reasonable measures to maintain the secrecy of, and use
your best efforts to prevent the unauthorized disclosure, use or reproduction of
all Confidential Information.



 
d.
Upon leaving employment with the Corporation for any reason, You shall deliver
to the Corporation all tangible, written, graphical, machine readable and other
materials (including all copies) in your possession or under your control
containing or disclosing Confidential Information.

 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
6.             Termination/Severance.  Either party may terminate the employment
relationship as evidenced by this Agreement at any time and for any reason upon
ninety days written notice to the other.


 
a.
If You elect to terminate the employment relationship, or if You are terminated
by the Company for Cause, You shall receive Base Pay and benefits through the
date of termination.  Cause means your termination of employment with the
Corporation based upon embezzlement or other intentional misconduct which is
materially injurious to the Corporation, monetarily or otherwise.



 
b.
If the Corporation elects to terminate the employment relationship or if You
elect to resign for Good Reason, You shall receive a severance payment equal to
one and one-half (1-1/2) times the sum of your present Base Pay plus your most
recent annual incentive payment (the “Severance Payment”), in full satisfaction
of the Corporation’s obligations to You as an employee.  The Severance Payment
will be paid within fifteen (15) days of the date of termination and shall be
subject to payroll taxes and any withholding obligations.  Good Reason means the
occurrence of any of the following events provided the event results in negative
change to You:



 
(1)
a material change in your responsibilities or title which are not of comparable
responsibility and status as those held upon execution of this Agreement;



 
(2)
a reduction in your Base Pay, or a modification of the Corporation’s incentive
compensation program or benefits in a manner materially adverse to You;



 
(3)
a breach or alteration of any material term of this contract without your
consent.



You shall evidence a voluntary termination for Good Reason by written notice to
the Corporation given within 90 days after the date of the occurrence of any
event that You know or should reasonably have known constitutes Good Reason for
voluntary termination and the Corporation has 30 days from the date the
Corporation receives the notice from You to remedy the condition.  Such notice
need only identify You and set forth in reasonable detail the facts and
circumstances claimed by You to constitute Good Reason.
 
 
c.
If You are terminated in connection with a Change in Control, as defined by the
Change in Control Severance Agreement entered into by You and the Corporation
(the “Severance Agreement”), and You receive payment of the severance benefits
under Section 4 of the Severance Agreement, no Severance Payment shall be due to
You under this Agreement.

 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
 
d.
Notwithstanding the foregoing, to the extent that any payment due hereunder is
(i) deferred compensation subject to section 409A, and (ii) is payable to a
specified employee (as that term is defined in section 409A), and (iii) is
payable on account of the specified employee’s separation from service as that
term is defined in section 409A), payment of any part of such amount that would
have been made during the six (6) months following the separation from service
shall not then be paid but shall rather be paid on the first day of the seventh
(7th) month following the separation from service.

 
 
(i)
For this purpose, specified employees shall be identified by the Employer on a
basis consistent with regulations issued under section 409A, and consistently
applied to all plans, programs, contracts, etc. maintained by the Employer that
are subject to section 409A.

 
 
(ii)
For this purpose “termination of employment” shall be defined as “separation
from service” as that term is defined under section 409A.

 
 
(iii)
To the extent that 409A is applicable to this Agreement, this Agreement shall be
construed and administered to comply with the rules of section 409A.  Neither
the Employer nor any of its officers, directors, agents or affiliates shall be
obligated, directly or indirectly, to any Participant or any other person for
any taxes, penalties, interest or like amounts that may be imposed on the
Participant or other person on account of any amounts under this Plan or on
account of any failure to comply with any Code section.



7.             Special Considerations.  None.


8.             Entire Agreement.  Except for the Corporation’s Other Plans, this
Agreement and the Change in Control Severance Agreement represent the entire
agreement between You and the Corporation concerning the employment relationship
of the parties and, thus, supersedes any and all previous written or oral
employment agreements or understandings concerning such matter.


9.             Disputes.  Disputes under this Agreement shall be determined by
arbitration consistent with rules of the American Arbitration Association.  The
costs of Arbitration shall be borne equally between You and the Corporation and
You shall bear your own attorney fees; provided, however, if You are the
prevailing party in Arbitration, all costs and attorney fees shall be paid by
the Corporation.
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 


10.           Amendment/Governing Law.  This Agreement may only be modified or
amended by a writing signed by both parties.  This Agreement is made in and
shall be governed by the substantive laws of the State of Minnesota.
 

FOR THE CORPORATION:         /s/ Edward J. McIntyre   January 20, 2013
By:  Edward J. McIntyre   Date       Its:  President & CEO  


ACKNOWLEDGED AND ACCEPTED BY:         /s/Kevin Moug   January 20, 2013 Kevin
Moug   Date

 
 
Page 5 of 5
 